DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Election/Restrictions
Claims 1 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23-26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10-12, directed to the invention(s) of group I do not require all the limitations of an allowable product claim, and claims 10-12 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in pg. 2 of the Office action mailed on 04/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Hays on 04/01/2021.
The application has been amended as follows: 
1. A system for analyzing tissue, said system comprising: 
a platform defining a longitudinal axis and having a length along said longitudinal axis; and 
an optical sensing unit coupled to said platform with said optical sensing unit having a detector and a plurality of light sources electrically isolated from said detector with said optical sensing unit defining an optical axis parallel to said longitudinal axis, wherein said plurality of light sources includes at least one first light source and at least one second light source, and said detector being disposed between said first and second light sources along said optical axis, said optical sensing unit obtaining optical data for tissue analysis[.],
wherein said platform is a microprobe and said system further comprises a tissue aspiration needle with said microprobe being carried by said tissue aspiration needle.
2. (Cancelled)
3. The system as set forth in claim 1 wherein said at least one first light source includes a plurality of first light sources and wherein said at least one second light source includes a plurality of second light sources, with at least one of said first and second plurality of light sources arranged in parallel.
4. The system as set forth in claim 1 wherein said at least one first light source includes a plurality of first light sources and wherein said at least one second light source includes a 
5. (Cancelled)
6. The system as set forth in claim [[5]] 1 wherein said optical sensing unit is one of a plurality of optical sensing units coupled to said microprobe with said plurality of optical sensing units being linearly arranged along said optical axis.
7. The system as set forth in claim 6 wherein said plurality of optical sensing units includes at least two optical sensing units.
8. The system as set forth in claim 6 wherein said plurality of optical sensing units includes from two to twenty optical sensing units.
9. The system as set forth in claim 6 wherein said microprobe has first and second opposing surfaces each extending along said length and said plurality of optical sensing units includes at least one optical sensing unit coupled to each of said first and second opposing surfaces of said microprobe.
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. The system as set forth in claim 1 wherein each of said first and second light sources is a µLED emitting light within the visible spectrum.
14. The system as set forth in claim 13 wherein said first light source is a µLED emitting a red light and said second light source is a µLED emitting a blue light.
15. The system as set forth in claim 1 wherein said detector is chosen from a photodiode, a photodetector, and a phototransistor and said detector has a peak spectroscopic sensitivity of from about 850 to 900 nm.

17. The system as set forth in claim 1 wherein said optical data is reflectance data.
18. The system as set forth in claim 17 further comprising a computer including an application containing computer-readable instructions causing the computer to utilize said reflectance data to analyze the tissue.
19. The system as set forth in claim 1 wherein said optical data is fluorescence data and said system further comprises a filter adjacent said detector for cutting a wavelength of light for measuring said fluorescence data.
20. A system for analyzing tissue, said system comprising: 
a tissue aspiration needle defining a cavity having an opening; and 
a microprobe disposed within said cavity and carried by said tissue aspiration needle with said microprobe defining a longitudinal axis and having a length along said longitudinal axis, 
said microprobe having a platform and a plurality of optical sensing units coupled to said platform with said optical sensing units defining an optical axis parallel to said longitudinal axis and linearly arranged along said length and along said optical axis, said optical sensing units being exposed through said opening of said cavity, with each of said sensing units having first and second light sources and a detector arranged between and electrically isolated from said first and second light sources along said optical axis; 
wherein said plurality of sensing units obtain optical data substantially simultaneously for analyzing the tissue.
21. The system as set forth in claim 20 wherein said first light source is a µLED emitting a red light and said second light source is a µLED emitting a blue light.

23. A method of analyzing tissue utilizing a system comprising a platform defining a longitudinal axis and having a length along said longitudinal axis and an optical sensing unit coupled to the platform with the optical sensing unit defining an optical axis parallel to the longitudinal axis and with the optical sensing unit having a detector and a plurality of light sources electrically isolated from the detector, wherein the plurality of light sources includes at least one first light source and at least one second light source with the detector being disposed between the first and second light sources along the optical axis, wherein said platform is a microprobe and said system further comprises a tissue aspiration needle with said microprobe being carried by said tissue aspiration needle, said method comprising the steps of: 
directing a light from the first and second light sources toward the tissue; 
obtaining optical data while the light is being directed toward the tissue; 
utilizing the optical data to analyze the tissue.
24. The method as set forth in claim 23 wherein the step of directing the light is further defined as directing a red light from the first light source and a blue light from the second light source.
25. The method as set forth in claim 23 wherein the step of obtaining the optical data is further defined as obtaining optical reflectance data.
26. The method as set forth in claim 23 wherein the system further includes a filter adjacent the detector and the step of obtaining the optical data is further defined as obtaining fluorescence data.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach every limitation of the independent claims. Specifically, the prior art fails to teach an optical sensing unit coupled to said platform with said optical sensing unit having a detector and a plurality of light sources electrically isolated from said detector with said optical sensing unit defining an optical axis parallel to said longitudinal axis, wherein said plurality of light sources includes at least one first light source and at least one second light source, and said detector being disposed between said first and second light sources along said optical axis, said optical sensing unit obtaining optical data for tissue analysis, wherein said platform is a microprobe and said system further comprises a tissue aspiration needle with said microprobe being carried by said tissue aspiration needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793